Citation Nr: 0017679	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the right knee, manifested by instability, now 
with right total knee replacement.

2.  Entitlement to an increased evaluation for acne rosacea, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the Des 
Moines RO which determined that new and material evidence 
sufficient to reopen a claim of service connection for a 
disability manifested by instability of the right knee, 
currently with right knee replacement, had not been 
submitted, and which confirmed and continued a 10 percent 
evaluation for acne rosacea.


FINDINGS OF FACT

1.  In a rating decision dated in April 1949, the RO 
determined that postoperative scarring of the right knee 
existed prior to service and had not been aggravated therein 
and instability of the right knee was not shown to be 
incident of service, but rather was secondary to removal of 
semilunar cartilage prior to service.  The RO notified the 
veteran of the decision by communication dated that month.  A 
timely appeal did not ensue.

2.  Evidence received subsequent thereto, while new, is not 
relevant or probative of the issue at hand, and by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's skin disorder is productive of periodic 
skin eruptions and marked disfigurement.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for a right knee disability in 1949 is not new and 
material.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).

2.  The April 1949 rating decision denying service connection 
for instability of the right knee with postoperative scarring 
is final, and the claim is not reopened.  38 U.S.C.A. 
§§ 1110, 5107, 7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).

3.  The criteria for a disability rating of 30 percent, but 
not higher, for service-connected acne rosacea have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Codes 7800-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been Received to Reopen 
a Claim of Entitlement to Service Connection for a Right Knee 
Disability

In an April 1949 rating decision, the RO denied entitlement 
to service connection for instability of the right knee, with 
postoperative scarring.  The RO notified the veteran of the 
denial by communication dated that same month, but he did not 
appeal.  Accordingly, the decision of the April 1949 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled.  Id.

In the April 1949 rating decision, the RO found that the 
induction examination in March 1943 showed a surgical 
postoperative scar of the right knee.  Additional records on 
file showed a dislocation of the articular cartilage of the 
right knee occurring in November 1941 in a football game with 
a corrective procedure which was accomplished prior to 
service.  There was no evidence in service of trauma to the 
right knee and no operation in service for right knee 
disability.  The service records showed no adverse influences 
other than those which could normally be expected following 
removal of semilunar cartilage prior to service, to cause 
directly or indirectly or by aggravation any injury or 
increase in superficial postoperative scarring noted prior to 
enlistment.  Instability of the right knee was not shown to 
be an incident of service; rather, it was held to be 
secondary to removal of the semilunar cartilage prior to 
service.  The RO's decision in 1949 was based on review of 
the service medical records.

Evidence received since the April 1949 rating decision 
includes private medical records and statements by the 
veteran.  While the medical records are new, in that they 
have not been previously considered, they are not material, 
as none of the documents links the veteran's right knee 
disability to his active service by way of indicating 
aggravation.  The medical evidence indicates that the veteran 
now, many years after service, has right knee replacement.  
An X-ray study of the knee done in May 1988 showed severe 
degenerative joint disease with secondary varus angulation on 
weight bearing.  In July 1988 the veteran underwent right 
knee replacement.

The records include a November 1998 statement from a private 
physician.  It was noted the veteran came with papers from VA 
requesting evaluation for possible injuries during service.  
The veteran had a history of having injured the knee in 1941 
and undergoing surgical meniscectomy.  There was a question 
of anterior cruciate ligament and medial cruciate ligament 
injury at the time.  This appeared to be documented in the 
medical records.  The veteran "apparently" had problems as an 
infantryman in 1944 and was seen at an evacuation hospital in 
France.  The physician noted that if he had had true anterior 
cruciate ligament insufficiency prior to service, rough 
ground, running, twisting, and turning "would certainly give 
him ample opportunity for the knee to dislocate and change 
position."  The physician saw nothing in the records that 
demonstrated any new injuries to the knee.  He noted that the 
veteran would "certainly" be capable of repeated aggravations 
to the knee from the activities that he went through, but 
better documentation was needed to determine this.  Notation 
was made that the service was maintaining this all preexisted 
service, which the injury probably was, noted the physician, 
but he added that "certainly the repeated episodes of giving 
way while he was in the service could be aggravating 
factors."  While the physician noted the episodes of giving 
way could have been aggravating factors, he specifically 
stated there was nothing in the records that demonstrated any 
new injuries to the knee were sustained in service and he 
noted a lack of documentation.  His statement does not show 
the preexisting right knee disorder was permanently 
aggravated by military service.  The record shows it was not 
until years after service that the veteran began to be seen 
for complaints regarding the knee.

As for statements from the veteran himself, while he is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, after a careful 
and thorough review of the record, it is concluded that the 
evidence is not sufficiently material to reopen the claim, 
even under the more liberal standard announced in Hodge.

Entitlement to a Rating in Excess of 10 percent for Acne 
Rosacea

The claim for a higher evaluation for acne rosacea is well 
grounded within the meaning of the applicable statutes and 
judicial construction.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When a claimant submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  In this case, the Board is satisfied 
that all available, relevant evidence has been obtained 
regarding the claim and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying 
the VA's Schedule for Rating Disabilities which represents, 
as far as can practicably be determined the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Although the regulations require that, in 
evaluating a given disability, that disability be viewed in 
relation to its entire recorded history, 38 C.F.R. §§ 4.1 and 
4.2, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of a disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  Therefore, the veteran's skin condition, acne 
rosacea is currently evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, pertaining to eczema.

The criteria for rating the veteran's service-connected skin 
disorder provide that a 10 percent rating may be assigned 
when there is exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  The next 
higher rating of 30 percent is for assignment for exudation 
or itching constant, extensive lesions or marked 
disfigurement.  The next higher rating of 50 percent may be 
assigned when there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
there are exceptionally repugnant symptoms.

Examining the medical and lay evidence relative to the 
severity of the veteran's acne rosacea in light of Diagnostic 
Code 7806, the Board finds that a relative balance has been 
reached with regard to the merits of the claim.  The evidence 
of record shows the veteran's acne is subject to periodic 
exacerbations and remissions.  The rating of the disability, 
however, must account for the disorder in its most active 
phase.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).

The veteran has been rated as 10 percent disabling for his 
skin disorder since 1947.  When he was accorded an 
examination for skin diseases by VA in June 1998, he stated 
that he sustained frostbite of the face in Italy and had 
recovered without special management or treatment.  It was 
indicated he had been treated over the years for actinic 
keratosis of the forehead and ears with Fluoroplex 
applications and this had kept the condition in good control.  
However, it apparently waxed and waned as to the degree of 
severity.  On the occasions when it was worse, he got 
specific treatment of the sort which was local, topical 
application evidently done by a doctor.  The treatment 
records were reviewed by the examiner.  It was noted the 
condition had not caused the veteran any significant 
impairment over the years, other than being slightly 
unsightly.  It was noted that in his work history as a small 
business entrepreneur, he apparently had functioned normally 
with respect to the buying public without any evidence of 
impairment from the reddening of his face and forehead.  
There had also been involvement of the dorsal aspect of the 
hands with actinic keratosis.

The skin problem was reportedly not associated with any 
physical discomfort or itching or deformities of the face.  
It was described as a blotchy reddening and slight scaling of 
the skin.  It was described as more or less chronic and 
persistent, although at times it got worse.  The response to 
the Fluoroplex in general had been satisfactory and the 
veteran had had recent treatment y his doctor at home and he 
felt that as a result of that, the condition had considerably 
improved.

Current examination was limited to the skin of the face and 
hands.  It was noted the condition was not involved 
elsewhere.  There was a slight, blotchy, erythematous 
appearance of the face in the frontal region, the cheeks, the 
ears, and the frontal hairline region.  There were also 1 or 
2 erythematous lesions on the scalp, as well as with some 
slight raising.  There was no significant peeling, but there 
was some slight scaling of the face, ears, and frontal 
regions.  There was no lymphadenopathy in the neck or 
elsewhere.  The involvement of the dorsal aspect of the hands 
was minimal at the present time.  There was no suspicion of 
hyperkeratosis or squamous cell cancer.  The veteran 
indicated he had had several lesions removed by way of punch 
biopsy from the forehead in the past, but no evidence of 
cancer had been found.

A photograph of the veteran's face was enclosed.

The pertinent diagnoses were:  Acne rosacea as previously 
noted, allegedly acquired while in service, with no 
functional limitations or impairment, but with slight 
cosmetic effect; and actinic keratosis of the forehead and 
dorsal aspect of the hands, described as minimal and not 
causing impairment at the present time.

Of record is a communication dated that same month from a 
private physician who reported the veteran had a "severe" 
skin condition related to previous freezing of the skin while 
in service, as well as some exposure.  There had been several 
precancerous lesions as well as skin cancers on the face 
because of this.  The physician added the veteran had 
continual eruption of actinic keratosis also.  It was noted 
that about twice a year, the veteran had a significant 
flareup of the skin disease which he treated with Fluoroplex 
for about a 2-week length of time.  This would reportedly 
control the flareup.  He had seen a dermatologist in October 
1995 and had been stable with these treatments since that 
time, although it was noted he continued to have periodic 
skin eruptions.

With consideration of the case law indicating that the rating 
of a disability must account for the disorder in its most 
active phase, as noted above, and with consideration of 
38 C.F.R. § 4.7 indicating that the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating, the undersigned believes that 
the evidence of record can reasonably be interpreted as 
indicating that flare-ups of the veteran's disorder are of 
such significant severity as to approximate constant 
exudation, lesions, and marked disfigurement that would 
warrant a 30 percent rating.  

While the VA examination in June 1998 indicated no 
significant functional limitations or impairment except for 
notation of the unsightly aspect of the skin disorder 
involving the facial region, the report of that examination 
did make reference to the fact that the veteran had periodic 
flareups.  As noted above, the private physician whose June 
1998 communication is of record opined that the skin disorder 
was severe in degree and referred to the veteran having 
flareups of the disease about twice a year.  Accordingly, the 
Board finds that a state of relative equipoise has been 
reached in the case, and the benefit of the doubt rule is 
applicable.  Therefore, a 30 percent rating, but not more, is 
in order for the veteran's skin disorder.  There has been no 
indication from the evidence of record that the veteran has 
systemic or nervous manifestations or that the condition is 
exceptionally repugnant, criteria which are required for the 
maximum rating of 50 percent.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right knee disability 
not having been submitted, the claim is denied.

A 30 percent disability rating, but not more, for acne 
rosacea is granted, subject to controlling regulations 
regarding the payment of monetary awards.


		
	ROBERT E. O'BRIEN
Acting Member, Board of Veterans' Appeals

	

 

